Title: To James Madison from George William Erving, 17 June 1806
From: Erving, George William
To: Madison, James


(Duplicate)
Sir,
Madrid June 17th. 1806.

I had the honor to write to you on the 17th. April from England, mentioning my intention of returning immediately to Madrid by way of Lisbon; pursuant to which I left London on the 5th. May, arrived here on the 2nd. Inst., and on the 6th. proceeded to Aranjuez, where the Court now is, & from whence I returned to this place on the 14th.
In my first interview with Dn. Pedro Cevallos, which took place on the 7th., immediately after the usual salutations he entered with much warmth upon the subject of the correspondence respecting the Marquis de Casa-Yrujo, which had been transmitted to him by Mr. Young, in my absence, on the 19th. May, conformably to the directions mentioned in your letter to me of February 20th.  It will be unnecessary for me to trouble you here with the details of the conversation, as the whole substance of what he then said is contained in his note of the 2nd. of June, copy of which is herewith inclosed: this was intended in reply to the communication made by Mr. Young, but, as it seems, with-held after he heared of my arrival at Madrid, & finally transmitted to me with his note of June 6th. but not received by me ’till the 10th. Instant.
In the conference with Mr. Cevallos, I replied to his observations that, it was well known to the Spanish Government that the conduct of the Marquis de Casa Yrujo had for a long time past been highly offensive to the Government of the United States, & very little calculated to promote the good intelligence which it was so desirous should be maintained between the two Countries; the President had a right to expect that as soon as an intimation has been given of his dissatisfaction, that a disposition to conciliation & harmony wou’d have induced the recal of that Minister; that his recal was expressly demanded by Mr. Monroe & Mr. Pinckney, who however, desirous to meet the wishes of the Spanish Government on the subject, and of observing as much delicacy, with regard to the personal feelings of the Marquis as was consistent with the object, consented to the proposed arrangement of his returning upon the leave which he had already obtained, as soon as the season was favorable; that he had not only overstaid the time when it was reasonably to be expected that he would have sailed, but had continued an irritating & disrespectful conduct: in fine, that the measure which had been taken was indispensable to the character of our Government; the conduct of the Marquis was also discreditable to the Government which he represented, & if its desire was to preserve an harmonious intercourse with the United States, he was a most unfit organ of communication; it was not impossible that the misinformation which it had received from that Minister, the result of his prejudices and intemperance, had led to many errors in their policy towards us.  When this part of the conversation was concluded, I thought that the subject seemed to be at rest, especially as so much time had escaped since the transmission of the correspondence and was confirmed in this idea when, having called afterwards on the Prince of Peace, I found that he did not advert to it.
Mr. Cevallos also made Miranda’s expedition a topic of conversation: he had heared of his arrival at Jacquimel, but tho’ he yet seemed to be apprehensive as to his ultimate destination, yet having seen all the pieces relating to this affair, he was sensible that the United States had not countenanced the transaction.  You will doubtless, Sir, be very much surprised then to find that he has introduced this matter into his note as tho’ it were quite fresh & he had received no information respecting it: It seems as if he could not make the procedure with respect to the Marquis d’Yrujo a matter of sufficiently grave complaint, but by connecting it with this visionary monster of Miranda’s raising, & with the still less consequential affair of the Marquis de Casa-Calvo.  In my reply to this note (copy of which is herewith also transmitted) I thought that your instructions with respect to the correspondence relating to Mr. d’Yrujo, would not authorize my entering into a discussion of the original matter, and nothing new appeared in the note which seemed to render such a discussion at all necessary; yet it seemed to be indispensable that a complaint urged with so much warmth &, as I think, with so little delicacy, should be met (particularly at this time,) with a general vindication of the character of our Government in the transaction.  I say at this time, because taking all circumstances into consideration, I am persuaded that this affair put in the shape of a formal demand of satisfactory explanation from our Government, is intended only to delay & embarrass such negotiations as may be set on foot for the adjustment of other points of difference, as well as to throw weight into the scale of their own pretentions.
On the 27th. of May, the french chargé d’Affaire’s here, by order of his Government, applied to Mr. Young for a copy of our Convention with Spain, which was accordingly delivered to him.  He has now received a copy of General Armstrong’s letter of May 4th. to Mr. Talleyrand, & is instructed to sound this Government as to its dispositions towards an accommodation; to create such dispositions, if they do not exist, & as I have reason to believe, to obtain the consent of his Majesty that whatever negotiations may consequently take place, should be conducted at Paris under the mediation or controul of the french government.  The principal personage in this Country has already been spoken to; by what I can learn, he manifested some reluctance as tho’ every thing stood very well & there was no necessity for discussion; but being reminded that tho’ there was no actual war between the United States & Spain, yet it was evident that the United States were much dissatisfied; that affairs stood in a precarious situation; that some accident might arrive, & that it wou’d certainly be desirable to adjust all grounds of discontent; he felt the full force of these hints, & of the recommendation with which they were accompanied, & acquiesced.  The necessary formal authority is not yet given, but will be, it is expected, in the course of the present week.  I do not find that in this interview, either the dismissal of the Marquis d’Yrujo, or Miranda’s expedicion were mentioned by either party.
The Ports of Spain are now shut against the Swedes.  It cannot be supposed that the King of Sweden will bear this procedure with calmness, tho’ his commerce with this Country in time of war is not very considerable: It is expected that a similar measure with respect to Russia will follow almost immediately: this belief, however, has probably no other ground than the general conclusion that, Spain must necessarily follow, step by step, the policy of France: this, indeed, she has hitherto done, though haud passibus Aquis, and sometimes very serious difficulties have arisen; such was lately the acknowledgement of the new King of Naples: I have been well informed that the first resolution of the Cabinet, on that occasion, was rather to go to war than acquiesce, & that they had actually ordered their Ambassador at Paris to withdraw, but a few hours of calmer deliberation, induced them to dispatch another Courier with different instructions.
Mr. Beauharnais, the Brother in Law of the Empress, has been appointed as Ambassador to this Court, & will also for the present transact the business of Naples.
You will have heared, before this reaches you, of the death of the Princess of Asturias: It is whispered here that there is a project of marrying the Prince to a Sister of the Princess of Peace; if that should be effected, no material change in the domestic affairs of this Country would be produced; but should the Emperor of France make some proposition of his own for the marriage of the Prince, or should the Prince himself see his interest in asking a wife from that quarter, neither of which cases appear very improbable, an alliance might be produced which would altogether change the face of things here.
No other occurrence has lately arisen worthy particular attention  as the season is now advancing when it is probable that the Quarantine Regulations in Spanish Ports, which have always been a matter of complaint & will certainly admit of great amelioration, will be exercised with particular rigour; I have spoken to Mr. Cevallos upon the subject, who promises that there shall be some convenient alteration in them: I have therefore sent to the Consuls for such details as may enable me to lay the subject before him in the most forcible & striking manner, & trust that finally some more reasonable rules, than those which have hitherto prevailed, may be obtained.  I have the honor to be, Sir, With the most perfect respect, Your very obedient Servt.

George W Erving


P. S.  27th. June.  The following is an Extract of a private letter from Cadiz which was received yesterday.
"I am of opinion that the coming out of the tunisian squadron in such force, immediately, after all our ships of war leaving the upper part of the Mediterranean, clearly proves their co-operation with their Ambassador’s threats against the U. S. and that the moment they hear of the termination of his Mission which they must have anticipated the results of, from the nature of the demands made, they will, in case of falling in with our vessels in such a way as to make it an object of attention, seize them."

